Accusation was filed against J.W. Simpson, a member of the State Bar, by C.A. Stellman, charging that he and others associated with him had employed Mr. Simpson to represent them in certain litigation; that they had appealed the case to the Supreme Court of Oklahoma and that they gave Mr. Simpson a check for $48 to pay for the printing of briefs in their behalf; that Mr. Simpson kept the money and failed to have the briefs printed and filed and that the case was dismissed for failure to file briefs or prosecute the appeal.
A hearing was had before the administrative committee in which evidence was introduced by both sides, and at the conclusion of said hearing the committee made its findings to the effect that the accused was guilty of the charge and recommended that he be suspended from the practice of law for a period of 90 days.
The Board of Governors reviewed the proceedings and also found that the charges were substantiated by the evidence and concluded that he was guilty and recommended his suspension for a period of 90 days, and he brings the case here for our consideration, assigning four reasons why the recommendation should not be adopted and approved.
We see nothing to be accomplished by reciting in detail the various steps taken and the evidence in support of the charges. We have, however, carefully examined the charges, have read the evidence, and it is our conclusion that the charges are amply supported by the evidence and that the punishment recommended is not disproportionate to the charges proved.
It is therefore our conclusion that the recommendation of the administrative committee and the Board of Governors should be, and are hereby, approved, and it is ordered that the accused be suspended from the practice of law for a period of 90 days from the date this judgment becomes final.
OSBORN, C. J., BAYLESS, V. C. J., and CORN and HURST, JJ., concur.